In re Disciplinary Counsel La.St.Bar;— Other(s); applying for motion for Interim Suspension Pursuant to Rule XIX Section 19.

ORDER

Premises considered:
IT IS ORDERED that Sam J. Friedman, be and he is hereby, suspended irom the practice of law in the State of Louisiana, pursuant to Rule XIX, Section 19, pending further orders of this Court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, Sections 11 and 19.
/s/ Walter F. Marcus Associate Justice
CALOGERO, DENNIS and WATSON, JJ., not participating.
VICTORY, J., not on panel.